ACCEPTED
                                                                                                   01-15-00680-CV
                                                                                        FIRST COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                             10/8/2015 12:09:29 PM
                                                                                             CHRISTOPHER PRINE
                                                                                                            CLERK

                                        NO. 01-15-00680-CV
________________________________________________________________________
                                                                                 FILED IN
                           IN THE FIRST COURT OF APPEALS                  1st COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                   HOUSTON, TEXAS                         10/8/2015 12:09:29 PM
                                                                          CHRISTOPHER A. PRINE
                                                                                   Clerk
ESP RESOURCES, INC. F/K/A
PANTERA PETROLEUM, INC.,
                                                                                    Appellant
vs.

BWC MANAGEMENT, INC.,
                                                                                     Appellee
________________________________________________________________________

                                  From the 113th District Court
                                      Harris County, Texas
                                      Cause No. 2013-25068
                                 Hon. Michael Landrum presiding


        APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF


TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES Appellant, ESP Resources, Inc. f/k/a Panter Petroleum, Inc.

(hereinafter “Appellant”), and brings this, Appellant’s Motion for Extension of Time to File

Brief, and in support thereof, shows the Court the following:

1.      Appellant’s current deadline for filing its brief is October 12, 2015. Appellant

        requests a thirty (30) day extension of time to file its brief.

2.      Appellant has not previously asked this Court to grant an extension of time with


APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF                               PAGE 1 OF 3
        regard to this issue.

3.      This extension of time is not sought for delay but in the interest of fairness and

        justice.

4.      Accordingly, Appellant respectfully requests this Court to extend the deadline for the

        filing of its, Appellant’s Brief, until November 11, 2015.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant

its request for a thirty (30) day extension of time to file its, Appellant’s Brief, and for such

other and further relief to which Appellant may be entitled.

                                                  Respectfully Submitted,

                                                  FETTNER THOMPSON


                                             By: /s/ David A. Fettner
                                                 Texas Bar No.: 00784048
                                                 6700 Sands Point Drive
                                                 Houston, Texas 77074
                                                 Tel. (713) 626-7277
                                                 Fax. (888) 876-2292
                                                 Email: daf@fettnerthomspon.com
                                                 Service Email: services@fettnerthompson.com
                                                 Attorney for Appellant




APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF                                  PAGE 2 OF 3
                                       CERTIFICATE OF CONFERENCE

       On October 7, 2015, Appellee’s counsel was contacted via email about the merits of
Appellant’s Motion for Extension of Time to File Brief and Appellee’s counsel responded that
Appellee is opposed to this request.

                                                               /s/ David A. Fettner
                                                               David A. Fettner

                                            CERTIFICATE OF SERVICE

       I hereby certify that on October 8, 2015, a true and correct copy of the above and
foregoing has been forwarded to all pro se parties and/or attorneys of record in accordance
with the Texas Rules of Appellate Procedure:

Timothy L. Henderson                                                     Via E-Service
State Bar No. 09432500                                                   and/or Via Facsimile: (713) 668-5697
timjhenderson@msn.com                                                    and/or Via First Class Mail
6300 West Loop South, Suite 280
Bellaire, Texas 77401
713.667.7878 (Tel.)
713.668.5697 (Fax)
Attorney for Appellee
                                                               /s/ David A. Fettner
                                                               David A. Fettner


N:\Matters\Active\ESP Resources-BWC Management (1547)\Appeal\Pleadings\Appellant's Motion for Extension to File Brief 1008 15.wpd




APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF                                                                     PAGE 3 OF 3